DETAILED ACTION
This is a first office action in response to application no. 16/464,338 filed on May 28, 2019 in which claims 5-19 are presented for examination.  Claims 1-4 were canceled in a preliminary amendment filed on May 28, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 5-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over (Lee et al. US Patent Application Publication no. 2017/0332099) in view of Seregin (US Patent Application Publication no. 2014/0192883).

As per claims 5 and 15, Lee discloses an apparatus and method of video coding using Merge mode or Skip mode in a video coding system (See Lee [0006]), the apparatus comprising one or more electronic devices or processors configured to: receive input data associated with a current block in a picture (See Lee [0007]); divide the current block into current sub-blocks (See Lee et al. [0068]); generate first sub-block temporal MV (motion vector) predictors by deriving motion information for collocated sub-block in one collocated picture corresponding to the current sub-blocks according to a first sub-block temporal TMVP (temporal motion vector prediction) generation process (See Lee [0068], [0129]), wherein the motion information comprises a motion vector and the motion vector is allowed to be different for different collocated sub-blocks (See Lee [0131]); and encode or decode current motion vector of the current block in the Merge mode or Skip mode according to the Merge or Skip candidate list (See Lee [0045] and [0305]). 
It is noted that Lee is silent about generate a Merge or Skip candidate list from multiple-type candidates including sub-block TMVP-type (temporal motion vector prediction-type) candidates, wherein the sub-block TMVP-type candidates comprise two or more first sub-block temporal MV predictors.
However, Seregin teaches about generating a Merge or Skip candidate list from multiple-type candidates including sub-block TMVP-type (temporal motion vector prediction-type) candidates, wherein the sub-block TMVP-type candidates comprise two or more first sub-block temporal MV predictors (See Seregin [0128], [0129]-[0130] teaches the multiple TMVP-type of co-located blocks/subblocks and [0135]).
Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Lee’s apparatus for video coding to incorporate Seregin’s teachings to generate a Merge or Skip candidate list from multiple-type candidates 

As per claims 6 and 16, the combination of Lee and Seregin further teaches a method wherein each block corresponds to one prediction unit (PU) (See Lee [0052]).

As per claims 7 and 17, the combination of Lee and Seregin further teaches a method wherein if motion vectors associated with two first sub-block temporal MV predictors are different, said two first sub-block temporal MV predictors are inserted into the Merge or Skip candidate list (See Lee [0291] and [0300]).
As per claims 8 and 18, the combination of Lee and Seregin further teaches wherein the merge or skip candidate list includes two or more sub-blocks TMVP-type candidates (See Lee [0291] and [0300]).

As per claim 9, the combination of Lee and Seregin further teaches wherein collocated pictures in reference picture list 0 or reference picture list 1 for collocated sub-blocks are different (See Lee [0137] and [0250]).
 
As per claim 10, the combination of Lee and Seregin further teaches wherein only one collocated picture in reference picture list 0 or reference picture list 1 exists for all collocated sub-blocks (See Lee [0137] and [0250]).

As per claim 11, the combination of Lee and Seregin further teaches wherein the motion information further comprises reference picture list, reference picture index, and local illumination compensation .

6.	Claims 12-14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art of record fails to teach or suggest, in addition to the limitations of the independent claims, a method for video coding using Merge/Skip mode wherein “when a current sub-block TMVP-type candidate is being inserted into the Merge or Skip candidate list and the current sub-block TMVP-type candidate is "single block", if motion information of the current sub-block TMVP-type candidate is also the same as motion information of any whole-block candidate in the Merge or Skip candidate list or motion information of any other sub-block TMVP-type candidate in the Merge or Skip candidate list being "single block", then the current sub-block TMVP-type candidate is pruned by being not inserted into the Merge or Skip candidate list; and wherein one sub-block TMVP-type candidate is determined to be "single block" if motion information of all sub-blocks inside one block including said one sub-block TMVP-type candidate are the same and the motion information of all sub- blocks is derived based on one sub-block temporal TMVP generation process.”

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Chien et al. (US Patent Application Publication no. 2016/0366435) teaches sub-prediction unit motion vector prediction using spatial and/or temporal motion information.
Liu et al. (US Patent Application Publication no. 2016/0219302) teaches overlapped motion compensation for video coding.
Chen et al. (US Patent Application Publication no. 2016/0219278) teaches sub-prediction unit based advanced temporal motion vector prediction. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336.  The examiner can normally be reached on Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424